DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 14 recites the limitation "second pull rod device" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Specifically, claim 14 depends from claim 9. Neither claim has the requirement of a first pull rod device.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 9-13 and 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kiewitz et al. (U.S. Patent Number 4664872, from hereinafter “Kiewitz”).
In regards to claim 9, Kiewitz teaches a smart cart (FIG. 1) comprising a movable second support frame (FIG. 1, the cart is on wheels) and a shield box fixed on the second support frame (see FIG. 1, column 2 lines 10-21 and claim 1) wherein the shield box includes a box body, and a cover body, the box body includes an opening and an accommodation space, and the cover body is able to close or open the box body (FIG. 1, column 2 line 61-column 4 line 28).
In regards to claim 10, Kiewitz teaches that the shield box is detachably fixed on the second support frame (FIG. 1, column 2 line 61-column 4 line 28).
In regards to claim 11, Kiewitz teaches that the second support frame is provided with a fixing portion, the shield box is provided with a fixing member, and the fixing portion is fixedly connected to the fixing member (FIG. 1, column 2 line 61-column 4 line 28).
In regards to claim 12, Kiewitz teaches that the fixing member and the shield box are detachably fixed together (FIG. 1, column 2 line 61-column 4 line 28).
In regards to claim 13, Kiewitz teaches that the shield box is rotatable relative to the second support frame (FIG. 1, column 2 line 61-column 4 line 28).
In regards to claim 15, Kiewitz teaches that a bottom of the second support frame is mounted with a roller (FIG. 1, column 2 line 61-column 4 line 28).
In regards to claim 16, Kiewitz teaches that the shield box is able to be moved up and down relative to the second support frame (FIG. 1, column 2 line 61-column 4 line 28).
In regards to claim 17, Kiewitz teaches that the cover body is able to be movably connected to the box body, or the cover body is able to be moved relative to the box body.
Allowable Subject Matter
Claims 1-8 and 18-20 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
In regards to claim 1, the closest prior art cited above fails to teach a pull rod device as written with the required limitations of independent claim 1. Claims 2-8 and 18-20 are allowed by virtue of their dependency on the allowed base claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M IPPOLITO whose telephone number is (571)270-7449.  The examiner can normally be reached on Monday-Thursday 6:00am-4:00pm Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert H Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE M IPPOLITO/Primary Examiner, Art Unit 2881